DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 04/21/2022 to the requirement for unity of invention is acknowledged. Upon further consideration of the amended claims filed 04/21/2022, the examiner notes that claim 14, which depends from claim 8 of Group II, fully incorporates any of claims 1-6 into the invention of claim 8, and the examiner notes that claim 15 has been amended to be identical to claims 8 and 9 together. Therefore, the requirement for unity of invention has been withdrawn, and pending claims 1-18, 28 and 29 have been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 7 and 14 are objected to because of the following informalities:  
Claim 7 recites “a home position” in line 3, which should be amended to instead recite --[[a]] the home position-- for consistency and proper antecedent basis with “a home position” in line 17 of claim 1.
Claim 7 recites “an electrical current” in line 4, which should be amended to instead recite --[[an]] the electrical current-- for consistency and proper antecedent basis with “an electrical current” in line 5 of claim 6.
Claim 14 recites “an electronic fuel injector module as recited in any of claims 1-6” in line 2, which should be amended to instead recite --[[an]] the electronic fuel injector module as recited in any of claims 1-6-- for consistency and proper antecedent basis with “An electronic fuel injection module” in line 1 of claim 1 and “The electronic fuel injection module” in line 1 of each of claims 2-6.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a power supply” in line 3. Claim 6 is dependent from claim 1, and claim 1 recites “an electrical power supply” in line 12. Specifically, it is unclear whether the “power supply” introduced by line 3 of claim 6 is intended to be the same as or different from the “electrical power supply” introduced by line 12 of claim 1, especially since Applicant’s originally-filed disclosure does not appear to include multiple power supplies. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 7 is dependent from claim 6, and claim 14 fully incorporates claim 6, such that claims 7 and 14 also include the indefinite subject matter recited by claim 6, such that claims 7 and 14 are also rejected for at least the same reasons that claim 6 is rejected, as discussed in detail directly above with respect to claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0212635 to Allen et al. (hereinafter: “Allen”).
With respect to claim 8, Allen teaches a small air-cooled engine [for example, apparent from at least Fig. 1 in view of at least ¶ 0001-0012 (alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030)], comprising: a cylinder (12) including a cylinder head and cylinder intake port [apparent from at least Fig. 1 in view of at least ¶ 0021 (alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030)]; a piston (11) configured to reciprocate within the cylinder [apparent from at least Fig. 1 in view of at least ¶ 0021 (alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030)]; a crankshaft (15) configured to rotate in response to reciprocation of the piston [apparent from at least Fig. 1 in view of at least ¶ 0021 (alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030)]; a fuel tank [108A (alternatively, 208)] configured to store a liquid fuel [apparent from at least Fig. 1 in view of at least ¶ 0025-0026 (alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030)]; an air cleaner (102) configured to filter air for combustion [apparent from at least Fig. 1 in view of at least ¶ 0022 (alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030)]; an electronic fuel injector module (for example: 100, 105, 106 & 107 in combination; or 100, 104, 105, 106 & 107 in combination), comprising: a throat extending between an inlet port and an outlet port, wherein the inlet port is fluidly coupled to the air cleaner to receive filtered air [as pointed out and labeled by either of the marked-up copies of Fig. 1 provided directly below (alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030 and in view of the either of the marked-up copies of Fig. 1 provided directly below)]; and a fuel delivery injector unit [107 (alternatively, 207)] having a fuel inlet [at 108B (alternatively, at 150)] and an outlet passage (128), wherein the fuel inlet is fluidly coupled to the fuel tank [apparent from at least Fig. 1 (alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030)], wherein the fuel inlet is positioned below the fuel tank so that liquid fuel is delivered to the fuel inlet via gravity [apparent from at least Fig. 1 in view of at least ¶ 0010 & 0028 (alternatively, apparent from at least Fig. 2 in view of at least ¶ 0002-0004, 0010 & 0030-0032)], and wherein the outlet passage is fluidly coupled to the throat to provide fuel to mix with the filtered air [apparent from either of the marked-up copies of Fig. 1 provided directly below (alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030 and in view of the either of the marked-up copies of Fig. 1 provided directly below)]; wherein the outlet port is fluidly coupled to the cylinder intake port to provide a fuel-air mixture for combustion in the cylinder [apparent from either of the marked-up copies of Fig. 1 provided directly below (alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030 and in view of the either of the marked-up copies of Fig. 1 provided directly below)].

    PNG
    media_image1.png
    440
    674
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    425
    675
    media_image2.png
    Greyscale

With respect to claim 9, Allen teaches the small air-cooled engine of claim 8, wherein the electronic fuel injector module includes a throttle body (for example: 100, or 100 & 104 in combination) including an outlet [apparent from at least Fig. 1 (alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030)], wherein the throat is formed in the throttle body and the outlet port is formed in the outlet [apparent from either of the marked-up copies of Fig. 1 provided above with respect to claim 8 (alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030 and in view of the either of the marked-up copies of Fig. 1 provided above with respect to claim 8)].

With respect to claim 10, Allen teaches the small air-cooled engine of claim 9, wherein the fuel delivery injector unit is a separate component from the throttle body [apparent from at least Fig. 1 (alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030)].

With respect to claim 11, Allen teaches the small air-cooled engine of claim 9, wherein the outlet of the throttle body is directly coupled to the cylinder head to fluidly couple the outlet port to the cylinder intake port [apparent from at least Fig. 1 (alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030) in the case where the “throttle body” is interpreted as corresponding to elements 100 & 104 (and not element 100 alone)].

With respect to claim 12, Allen teaches the small air-cooled engine of claim 9, further comprising a fitting (104), wherein the outlet of the throttle body coupled to the cylinder head by the fitting to fluidly couple the outlet port to the cylinder intake port [apparent from at least Fig. 1 (alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030) in the case where the “throttle body” is interpreted as corresponding to element 100 (and not elements 100 & 104 in combination)].

With respect to claim 13, Allen teaches the small air-cooled engine of claim 8, wherein a fuel pump is not included [apparent from at least Fig. 1 (alternatively, apparent from at least Fig. 2 in view of at least ¶ 0030-0032, with at least ¶ 0032 indicating that inclusion of a pump 153 merely “may be desired” and, thus, is not required)].

With respect to claim 15, Allen teaches a small air-cooled engine, comprising: a cylinder including a cylinder head and cylinder intake port; a piston configured to reciprocate within the cylinder; a crankshaft configured to rotate in response to reciprocation of the piston; a fuel tank configured to store a liquid fuel; an air cleaner configured to filter air for combustion; an electronic fuel injector module, comprising: a throttle body including an outlet and a throat extending between an inlet port and an outlet port, wherein the inlet port is fluidly coupled to the air cleaner to receive filtered air, and wherein the outlet port is formed in the outlet; and a fuel delivery injector unit having a fuel inlet and an outlet passage, wherein the fuel inlet is fluidly coupled to the fuel tank, wherein the fuel inlet is positioned below the fuel tank so that liquid fuel is delivered to the fuel inlet via gravity, and wherein the outlet passage is fluidly coupled to the throat to provide fuel to mix with the filtered air; wherein the outlet port is fluidly coupled to the cylinder intake port to provide a fuel-air mixture for combustion in the cylinder (as discussed in detail above with respect to at least claims 8 and 9).

With respect to claim 16, Allen teaches the small air-cooled engine of claim 15, wherein the outlet of the throttle body is directly coupled to the cylinder head to fluidly couple the outlet port to the cylinder intake port (as discussed in detail above with respect to at least claims 11 and 15).

With respect to claim 17, Allen teaches the small air-cooled engine of claim 15, further comprising a fitting, wherein the outlet of the throttle body coupled to the cylinder head by the fitting to fluidly couple the outlet port to the cylinder intake port (as discussed in detail above with respect to at least claims 12 and 15).

With respect to claim 18, Allen teaches the small air-cooled engine of claim 15, wherein a fuel pump is not included (as discussed in detail above with respect to at least claims 13 and 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of WO 2011/095622 A1 to Duaso Pardo (hereinafter: “Duaso Pardo”).
With respect to claim 28, Allen teaches the small air-cooled engine of claim 15, wherein the electronic fuel injector module is configured to use electrical current during operation of the engine (apparent from at least Fig. 1 in view of at least ¶ 0023-0024 & 0029); however, Allen appears to lack a clear teaching as to whether the electronic fuel injector module is configured to use an average electrical current of less than 1 Amp during operation of the engine.
Duaso Pardo teaches analogous electronic fuel injector modules (apparent from at least Figs. 1 or 2) that are configured to use electrical current during engine operation, including using an average of greater than 1 Amp (such as greater than or equal to 2 Amps, such as about 2-3 Amps) during engine operation in a first example (as discussed by at least page 1, lines 24-25, page 2, lines 4-9 & page 5, lines 32-35, and in view of at least Fig. 1) or using an average of less than 1 Amp (such as less than 0.5 Amps, such as 0.2-0.4 Amps, such as 0.3 Amps) during engine operation in a second example (as discussed by at least page 4, lines 20-29, page 5, lines 2-6 & page 5, line 36 – page 6, line 1 & page 9, lines 24-29, and in view of at least Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the small air-cooled engine of Allen with the teachings of Duaso Pardo, if even necessary, such that the electronic fuel injector module is configured to use an average electrical current of less than 1 Amp during operation of the engine because Duaso Pardo demonstrates that it is known to configure analogous electronic fuel injection modules to use each of an average of greater than 1 Amp AND an average of less than 1 Amp during engine operation, and Duaso Pardo teaches that use of electronic fuel injection modules requiring lesser average electrical current during engine operation beneficially lowers electrical power consumption, while also beneficially enabling lower manufacturing costs to be achieved (as discussed by at least page 4, line 20 – page 5, line 6 & page 5, line 35 – page 6, line 1). Also, it has been held that it is not inventive to discover optimum or workable ranges through routine experimentation where the general conditions of a claim are disclosed in the prior art (e.g., see: MPEP 2144.05_II_A), and, as discussed in detail above, the general conditions of the claim are disclosed by Duaso Pardo.

With respect to claim 29, Allen teaches the small air-cooled engine of claim 15, wherein the electronic fuel injector module is configured to use electrical current during an injection event of the fuel delivery injector unit (apparent from at least Fig. 1 in view of at least ¶ 0023-0024 & 0029); however, Allen appears to lack a clear teaching as to whether the electronic fuel injector module is configured to use an average electrical current of 1.5 Amps during an injection event of the fuel delivery injector unit.
Duaso Pardo teaches analogous electronic fuel injector modules (apparent from at least Figs. 1 or 2) that are configured to use electrical current during an injection event of a fuel delivery injector unit, including using an average of greater than 1.5 Amps (such as greater than or equal to 2 Amps, such as about 2-3 Amps) during injection events in a first example (as discussed by at least page 1, lines 24-25, page 2, lines 4-9 & page 5, lines 32-35, and in view of at least Fig. 1) or using an average of less than 1 Amp (such as less than 0.5 Amps, such as 0.2-0.4 Amps, such as 0.3 Amps) during injection events in a second example (as discussed by at least page 4, lines 20-29, page 5, lines 2-6 & page 5, line 36 – page 6, line 1 & page 9, lines 24-29, and in view of at least Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the small air-cooled engine of Allen with the teachings of Duaso Pardo, if even necessary, such that the electronic fuel injector module is configured to use an average electrical current of 1.5 Amps during an injection event of the fuel delivery injector unit because Duaso Pardo demonstrates that it is known to configure analogous electronic fuel injection modules to use each of an average of greater than 1 Amp AND an average of less than 1 Amp during injection events, and Duaso Pardo teaches that use of electronic fuel injection modules requiring lesser average electrical current during injection events beneficially lowers electrical power consumption, while also beneficially enabling lower manufacturing costs to be achieved (as discussed by at least page 4, line 20 – page 5, line 6 & page 5, line 35 – page 6, line 1). Also, it has been held that it is not inventive to discover optimum or workable ranges through routine experimentation where the general conditions of a claim are disclosed in the prior art (e.g., see: MPEP 2144.05_II_A), and, as discussed in detail above, the general conditions of the claim are disclosed by Duaso Pardo.

Double Patenting
Applicant is advised that should claim 9 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Also, Applicant is advised that should claim 11 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Additionally, Applicant is advised that should claim 12 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 1-7 are allowable over the prior art of record. 
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent Application Publication No. 2018/0252191 to Pitcel et al. teaches an electronic fuel injection module (10; apparent from at least Figs. 1, 5, 6, 49, 51-52 & 55-56), comprising: a throttle body (230), comprising: a throat extending between an inlet port and an outlet port (apparent from at least Figs. 49, 51-52 & 55-56); and a fuel delivery injector unit (10), comprising: a cavity (28) extending along a central longitudinal axis (12) (apparent from at least Fig. 5); a fuel inlet (34) configured to receive fuel and fluidly coupled to the cavity to direct fuel into the cavity (apparent from at least Fig. 5); a magnetic assembly (50) including a magnet (a first one of intermediate plates 56), a pole (a second one of intermediate plates 56), and a hollow sleeve (60), wherein the magnet and the pole are secured to the sleeve (apparent from at least Fig. 5), and wherein the magnetic assembly is fixedly positioned within the cavity (apparent from at least Fig. 5); a pumping assembly (80) including a bobbin (64) and a piston (90), wherein the bobbin includes a coil (66) configured to be coupled to an electrical power supply (apparent from at least Fig. 5), wherein the bobbin is configured to move the pumping assembly within the cavity in response to interaction between a magnetic field created by energizing the coil and the magnetic assembly (apparent from at least Fig. 5), and wherein the piston is coupled to the bobbin (apparent from at least Fig. 5); a spring (76) coupled to the pumping assembly to bias the pumping assembly to a home position (apparent from at least Fig. 5); a valve seat (96) located at one end of the piston (apparent from at least Figs. 5 & 6); a valve (108) configured to selectively engage the valve seat in response to movement of the piston (apparent from at least Figs. 5 & 6), wherein the valve allows fuel to flow into a pressure chamber (88) when open and prevent fuel flow into the pressure chamber when closed (apparent from at least Figs. 5 & 6); and an out valve (136) positioned between the pressure chamber and an outlet passage (126) (apparent from at least Figs. 5 & 6), wherein the out valve allows fuel to flow from the pressure chamber into the outlet passage when open and prevent fuel flow from the pressure chamber into the outlet passage when closed (apparent from at least Figs. 5 & 6), wherein the outlet passage is in fluid communication with the throat and configured to provide fuel to the throat (apparent from at least Figs. 1, 5, 6, 49, 51-52 & 55-56). 
However, Pitcel does not teach or suggest that the piston is configured to move within the sleeve. Therefore, Pitcel also does not teach or suggest that the valve is configured to selectively engage the valve seat in response to movement of the piston within the sleeve. 
It is also noted that the fuel delivery injector unit of the electronic fuel injection module of Pitcel includes a second hollow sleeve (82) and the piston is configured to move within the second hollow sleeve; however, Pitcel does not teach or suggest that either of the magnet and the pole are secured to the second hollow sleeve. 
The prior art of record, alone or in combination, does not render obvious inclusion of such features together with the remaining limitations of claim 1. 
Claims 2-7 are dependent from claim 1. Therefore, claims 2-5 are also allowable over the prior art of record, and claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and the objection(s) set forth in this Office action.

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and the objection(s) set forth in this Office action. Claim 14 fully incorporates the electronic fuel injector module as recited in any of claims 1-6 as the electronic fuel injector module of the small air-cooled engine of claim 8, and, as discussed in detail above, each of claims 1-5 is allowable over the prior art of record, and claim 6 depends from claim 1 but is currently rejected under 35 U.S.C. 112(b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747